Opinion by
Cline, J.
It was stipulated that the merchandise consists of 11 .artistic antique spoons produced as plain artistic antique spoons prior to the year 1830,-and subsequently processed by stamping or tooling to show an outline of flowers in the bowls of the spoons, which stamping or tooling changed the pattern 'but not the character of the spoons. It was further stipulated that the spoons in •question are the same in all material respects as certain items covered by the decision in Grant Art Galleries v. United States (2 Cust. Ct. 341, C. D. 157). In accordance therewith they were held entitled to free entry under paragraph 1811 and subject to no additional duties.